Citation Nr: 0004119	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic gastritis.  

2.  Entitlement to an evaluation in excess of 40 percent for 
cervical spine disability characterized as hypertrophic 
degenerative joint disease, discogenic disease, 6th cervical 
intervertebral space with radiculopathy and unfavorable 
ankylosis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from active military service in January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 1997 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  


REMAND

In 1949 the veteran appointed the Mississippi State Veterans 
Affairs Commission, now known as the Mississippi Veterans 
Affairs Board, as his representative for VA claims.  The 
veteran no longer lives in Mississippi and the Mississippi 
Veterans Affairs Board is unable to assist him with his VA 
claims.  The veteran should be given the opportunity to 
select another representative.

A review of the file shows that the veteran has been in 
receipt of a 90 percent combined evaluation for multiple 
disabilities effective from November 1992.  In an August 1996 
rating action, the RO granted the veteran a total rating 
based upon individual unemployability due to service-
connected disability, also made effective from November 1992.  

In June 1997, the RO issued a rating action granting service 
connection for chronic gastritis on a secondary basis 
(apparently for medication prescribed for service-connected 
arthritis), and assigned a 10 percent evaluation effective 
from February 1996.  In September 1997, the RO issued a 
rating action denying an evaluation in excess of 40 percent 
for cervical spine disability.  The veteran has perfected 
appeals as to the assigned evaluations for chronic gastritis 
and for cervical spine disability.

It is important to note that the issue of the proper 
compensable evaluation for chronic gastritis is subject to 
the Court of Appeals for Veterans Claims (Court's) recent 
decision of Fenderson v. West, 12 Vet. App. 119 (1999).  
Because the veteran disagreed with the original or initial 
rating award for chronic gastritis, the issue remains an 
original claim, and is not a new claim for an increase.  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged ratings."  

The RO issued statements of the case, the veteran timely 
perfected appeals, and the case was forwarded to the Board.  
However, after the veteran's claims folder had been received 
at the Board, the veteran wrote a letter directly to the 
Board in December 1999 with attached records of a private MRI 
of the cervical spine from September 1999, a private 
gastroscopy from late April 1999, and statements from two 
private physicians, Dr. J. Lokin and Dr. J. Organo.  The 
veteran's cover letter forwarding these records contained no 
waiver of initial RO consideration, and also contained the 
veteran's complaints regarding the inadequacy of VA 
examinations.  Records on file show that the veteran received 
VA digestive and orthopedic examinations in April 1999.  

38 C.F.R. § 20.1304(c) (1999) provides that any "pertinent" 
evidence submitted by the appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
(RO) for review and preparation of a supplemental statement 
of the case, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefits to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing, or if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing. 

The records submitted by the veteran in December 1999 are 
certainly pertinent to his pending claims, and these records 
have not previously been reviewed by the RO.  The veteran did 
not waive initial consideration of these records by the RO, 
so in accordance with the pertinent regulation, the veteran's 
appeal and claims folder must be returned to the RO for 
initial consideration.  Accordingly, the case is REMANDED to 
the RO for the following actions:  

1.  The RO should inform the veteran of 
his options as to representation and 
provide him with the VA form for 
appointment of a representative.  The RO 
should also request the veteran to 
identify and produce copies of all 
records (other than those already 
provided) of his past treatment with 
Dr. J. Lokin and Dr. J. Organo.  The 
veteran should also be offered the 
opportunity of submitting any additional 
evidence or argument he may have with 
respect to the two pending appellate 
issues.  

2.  After completing the above 
development, the RO should review all 
evidence collected on REMAND and the 
evidence previously submitted directly to 
the Board and the records of the most 
recent April 1999 VA examinations to 
determine, in the RO's discretion, 
whether it would be necessary or useful 
for any additional VA examinations to be 
conducted.  

3.  Thereafter, the RO should reconsider 
the two pending appellate issues and, if 
they are not allowed to the veteran's 
satisfaction, produce another 
supplemental statement of the case, which 
includes consideration of all evidence 
discussed or produced in conjunction with 
this remand and Fenderson.  If no 
additional VA examinations are ordered, 
the RO should explain why the most recent 
VA examinations on file are adequate for 
evaluation purposes.  The veteran and his 
representative should then be provided 
with an opportunity to respond, and the 
case should thereafter be returned to the 
Board for final appellate review.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


